department of the treasury internal_revenue_service tak exempt and government entities division release number release date jel code ‘legend org name of organization num employer id number datel effective date date end of the first taxable_period date org dear person to contact idéntification number - contact telephone number in reply refer to te_ge review staff ein num last date for filing a petition with the tax_court our adverse determination was made for the following reasons this is a final adverse determination_letter as to your exempt status under sec_501 of the internal_revenue_code org has not been operating exclusively for exempt purposes within the meaning of internal_revenue_code sec_501 org is also is not a charitable_organization within the meaning of sec_1_501_c_3_-1 you are not an organization which operates exclusively for one or more of the exempt purposes which would qualify it as an exempt_organization you operate substantially for a non-exempt purpose for private benefit and its earnings inure to the benefit of private individuals you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the year ending date2 and for all years thereafter based upon these reasons we are retroactively revoking your sec_501 tax exempt status to datel contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code you can call and ask for taxpayer_advocate assistance or you can contact the taxpayer_advocate from the site where the tax_deficiency was determined by writing to internal_revenue_service local taxpayer advocates office you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling director eo examinations if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter marsha a ramirez sincerely yours tax exempt and - government entities - division name of taxpayer ‘department of the treasury internal_revenue_service date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in if we issue a determination_letter to you based on technical_advice no publication further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice catalog number 34809f letter if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at irs local taxpayer advocates office if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation sincerely enclosures publication publication report of examination letter catalog number 34809f issue no year s ended explanation of items form 886-a name of taxpayer org inc legend org name of organization datel date of exemption date2 effective date i issues _ e e e e whether the organization org inc properly reported and deducted expenditures according to a proper_purpose and within the rules and regulations determine the relationships of all persons doing business with the exempt_organization and determine if those persons’ private interests are being served at the organization's expense purchases sales leases and sharing arrangements should be evaluated carefully accurate valuation of the property in question is necessary insubstantial acts of private benefit should be noted as the basis for an advisory letter and for future reference determine whether any part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual determine the consequences for any private benefit or incidental private benefit review travel accountable_plan printing publications employee_benefits and grants determine if organization operated a lease or other agreement based on fair_market_value il facts org inc received exemption as a a foundation effective datel and determined exempt per sec_501 the general purpose of the organization was to provide a homeless shelter we could not determine when the organization changed the requirement primarily for homeless veterans per the president the organization lack of resources provided nationally for homeless veterans was a main reason that the was structured to serve those who are veterans and need shelter the organization did not show that they maintained minutes elections nor had or more officers the president of the organization is the sole officer of org inc the president makes all the director decisions on behalf of org inc when the organization first began operating it included a full board_of directors over the years those board members died out or left the organization with the president serving as the remaining officer no other officers were added to the organization department of the treasury- internal_revenue_service form 886-a issue no explanation of items year s ended’ form 886-a_ jo name of taxpayer org inc the organization has three homes owned by the president which are used for the homeless veterans the housing is located at location1- residents location - residents second home right behind - residents the president owns the buildings which are used by the tenants and she directly finances the building there were no contributions or state funding for on behalf of the shelters there is no knowledge of application to the veterans housing administration or local administration for any sort of funding for the shelters or on behalf of the homeless veterans there were no known hud grants received there was no lease agreement for the housing between the president and org inc the president had full access to the general account and disbursed funds as she determined for all costs related to the housing upkeep rent and the operation of the shelter bingo proceeds were org’s only source of revenue and it included income from pull-tabs bingo proceeds and pull tab income is maintained in a separate bingo trust account at bank the organization transferred monies from two bingo trust fund accounts via checks of the time to the general account the president did not maintain or manage the bingo trust fund account although she maintained signature_authority on the account the bingo manager maintained the trust fund accounts the president maintained control_over the general checking account the president would not always deposit the transfer bingo trust fund check into the general account but rather cash the bingo trust fund check deposit part of the proceeds into the general account and withhold the cash for disbursements for org inc and other expenditures some unexplained the president did not maintain adequate_records to determine the amount_paid date paid purpose payee or any corroborative evidence including receipts or requisitions per reconstruction of records we were able to determine some of the expenditures of org inc were related to the operation of the shelter the organization has provided the following amounts to reflect direct related costs of the organization department of the treasury-internal revenue service form 886-a issue no explanation of items year s ended form 886-a name of taxpayer org inc ill exam discussion an otherwise qualifying_organization will be disqualified for exemption if it excessively benefits private interests either through inurement of its net_earnings to certain insiders or by primarily benefiting the interests of persons who though not insiders do not comprise a charitable_class in this case the bingo the charitable_organization officers are unrelated parties the bingo operator is not a operator and member of a related_organization and therefore the operator cannot be deemed an insider the commensurate test involves organizations that raise funds for charitable purposes by conducting an activity that is not itself charitable bingo the proceeds from the activity are turned over to the charitable_organization in part our concern is whether the charitable_organization whom the bingo fundraiser is setup-is benefited and they maintain a public rather than a private purpose versus the bulk of the funds accruing to the fund-raiser as a fee for services and other charges in this case the state authorized for profit operators to lease their buildings equipment and other to non- for profit organizations who received a tax exempt ruling from the internal_revenue_service the state bingo law allows the operators to charge up to of the net profit from the bingo operation plus the cost of paper and babysitting the operators or lessors all charge of the net profit from the bingo operation this is therefore deemed the prevailing rate since all in the industry are charging the same rate can there be an abuse in this situation an intent on whom to benefit needs to be determined in whether the exempt organization’s intent was to benefit private interests versus public interest this case indicates that the public purpose was to use the proceeds from the fundraising to teach youth how to play competitive baseball through training and be structured leagues and tournaments whereas the benefits of a charitable purpose appears to we have to weigh whether the greater benefit achieved is for the private - accomplished however interest of the operator if the fundraising consumed substantially_all of the proceeds received from the fundraiser then this appears to be a stronger consideration for asserting private benefit the fundraising did not consume all of the proceeds and the exempt_activities of the organization were maintained for the period the concern then is whether the operator lessor charged a fair value with regard to the lease of the facility for the bingo operation due to the nature of the business it may difficult to determine the fair_market_value of a bingo property also bingo leases include the lease of a particular property that has been converted for primarily the holding of bingo_games further the state allows only one licensee to conduct bingo_games at a given location on any one day and games conducted at the leased premises must allow for at least hours to elapse at that leased department of the treasury-internal revenue service form 886-a page - form 886-a i name of taxpayer org inc issue no explanation of items year s ended premises or any other leased premises within feet of that leased premises before another game of bingo may be played each premises may be used to conduct bingo_games up to days in any calendar_week however each licensee is limited to a maximum of days in any calendar_week all games must be conducted in the county where the licensed organization is located we determined the organization has met all the stated requirements of state law as stated earlier all lease agreements between leased premises and licensed organizations must be submitted for approval to the state administrator all lease agreements must be in writing and signed by the lessor and lessee we determined the organization has met all the stated requirements of state law in determining fair_market_value then the property must consider those effects we have determined with assistance from an engineer that the best value method for determining fair rental value is using the county commercial rates a commercial rates takes into consideration a building valuation utility costs maintenance security and other overhead costs the rate for county commercial property averages at approximately dollar_figure per year for each square foot of commercial property we determined that the rent assessment of of the net profit the words private_shareholder_or_individual refer to persons having a personal and private interest in the activities of the organization reg c -1 c it places the focus of the inurement proscription on those who by virtue of a special relationship with the organization in question are able to influence see for example the expenditure of its funds or the use of its assets rather than on the general_public 765_f2d_1387 9th cir 71_tc_1067 this case is exactly the reason for deeming excess_benefits or payments to insiders as inurement iv law and opinion sec_501 expressly forbids the inurement of net_earnings to the benefit of a private_shareholder_or_individual to be charitable an organization must serve a public rather than a private interest reg c - is not organized or operated for the benefit of d ii the organization must demonstrate that it family shareholders of the private organization or persons controlled directly or indirectly by such private interests interests such as designated individuals the creator or his reg c -1 c clarifies that an organization is not operated exclusively for exempt purposes if its net_earnings inure to the benefit of private individuals department of the treasury-internal revenue service form 886-a explanation of items issue no year s ended form 886-a name of taxpayer org inc i where an exempt_organization engages in a transaction with an insider and there is a purpose to benefit the insider rather than the organization inurement occurs even though the transaction ultimately proves profitable for the exempt_organization the test is not ultimate profit or loss but whether at every stage of the transaction those controlling the organization guarded its interests and dealt with related parties at arm's-length see 35_tc_490 inurement occurred when organization entered a transaction to benefit the stockholders of a particular business corporation not to benefit the charity even though corporation suffered no financial loss the court in 71_tc_1067 stated nor can we agree with the petitioner that the critical inquiry is whether the payments made to international were reasonable or regardless of whether the payments made by petitioner to international were excessive excessive international and est inc benefited substantially from the operation of petitioner v tp’s position the tp is in general agreement with the revocation and has signed the revocation per form_6018 vi conclusion maintain good internal controls or enter into arm’s length transactions the organization did not further there are no contracts regarding any payments to the officer as compensation_for rental or lease of property or for other purposes the unexplained disbursements to the officer were for the benefit of personal or private the officer the officer is deemed an insider and therefore the payment is for a benefit and not for the benefit of the organization while there is some basis that other expenditures may have been expended for the benefit of the exempt_organization for repairs capital construction food for homeless and other miscellaneous costs the officer did not maintain adequate_records to allow any additional deductions the organization has not met the requirements per sec_501 the unexplained payments to the sole officer for the respective year ended date2 in the amount of are deemed inurement per reg c -1 c the president had total control of dollar_figure funds from the general account and was responsible for the operations and financial activities of the organization and department of the treasury-internal revenue service form 886-a
